PER CURIAM.
The summary judgment for the defendant insurer entered below is reversed because of the existence of genuine issues of material fact concerning coverage and alleged defenses, including but not limited to compliance with the notice and proof of loss provisions of the policy. See Bankers Ins. Co. v. Macias, 475 So.2d 1216 (Fla.1985); Solano v. Fed. Title & Ins. Co., 229 So.2d 312 (Fla. 1st DCA 1969); Bray & Gillespie IX, LLC v. Hartford Fire Ins. Co., 2009 WL 1513400 (M.D.Fla.2009).
Reversed and remanded.
CORTINAS, J, and SCHWARTZ, Senior Judge, concur.